 In the Matter ofI'VATERMAN-WATERBURICOMPANYandUNITEDELECTRICAL, RADIO&, MACHINIJWORKERSOF AMERICA,LOCAL 1140,C.I.O.In the Matter of WATER'MIAN-WATERBURY COMPANYandMOTOR TRANS-PORT & ALLIED WORKERS INDUSTRIAL UNION, LOCAL. 544, C. I. O.Cases Nos. R-3334 and R-335, respectively.-Decided January16, 1942Jurisdiction:heating and toilet equipment manufacturing industry.Investigation and Certification of Representatives:existence of question re-fusal to accord unions reTogmthon until cmtilled by the Board; conflictingclaims of rival representatives. contracts, about to expire, no bar to; priorcertification of rival repi esenta five by State Labor Concihatoilccld110batto present proceeding, where no election was held, where the Company didnot receive formal notice of 'the hearing by the Conciliator, and -here theprior certification is not specifically urged as it bar, organization whichappeals to have disbanded given leave to have its name placed on ballot inview of existing contract which it has with the Company granting itexclusive recognition ; election necessaryUnit Appropriate for Collective Bargaining:separate units comprising: (1) allemployees in the slipping departnicnt of the Company, including receivingclerks and truck drivers and helpers; (2) all production employees includingthe janitor, but excluding persons employed in managerial caleicities, clef icalworkers, and those having the right to hire or dischargeMr. Sarn. J. Levi,;by Mr Jerome A. T,eeivson,ofMinneapolis,Minn., for the Company.Messrs. TJelstein & Hall, by Mr. Ralph Hei. fc,,,c,ofMinneapolis,Minn., for the United.Mr.WalterHagstrorn,ofMinneapalis,Minn., for the MotorTransport.Messrs.Nichols,MullendFarnard,byMr. P. L. Farnard,andMr. Thorn,ris 0. Kachelin aches,andMr- L. Clair Johnson,all ofMinneapolis, Mum., for the Warehouse Employees and the Drivers.Mr. Sidney C. Becker and Mr. George Bock,of Minneapolis, Minn.,for the Association.Mrs. Platonia P. Kaldes,of counsel to the Board.38 N. L. R. B, No. 69.330 WATERMAN-WATERBURY COMPANYDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE331On October 3 and 10, 1941, respectively, United Electrical, Radio& Machine Workers of America, Local 1140,- affiliated with theC. I. 0., herein called the United,' and Motor Transport & AlliedWorkers Industrial Union, Local 544, affiliated with the C. I. 0.,herein called the TransportWorkers, filed with the Regional Di-rector for the Eighteenth Region (Minneapolis, Minnesota) petitionseach alleging that a question affecting commerce had arisen concern-ing the representation of employees of the Waterman-WaterburyCompany, Minneapolis, Minnesota, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On` November 15, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of said Rules andRegulation, directed an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing uponclue notice and, acting pursuant to Article III, Section 10 (c) (2),of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered that the cases be consolidated for the purposesof hearing.Pursuant to notice duly served upon the Company, the United,the Transport Workers, the Warehouse Employees Union Local 359,affiliated with the Teamsters; Chauffeurs Joint Council No. 32, whichin turn is affiliated with the A. F. of L., herein called the WarehouseEmployees, the General Drivers' and Helpers' Union Local 544, affili-ated with the Teamsters, Chauffeurs Joint Council No. 32, which inturn is affiliated with the A. F. of L., herein called the Drivers, andtheWaterman-Waterbury Shop Employees Association, herein calledthe Association, the latter three being labor organizations claimingto represent or having claimed to represent employees directly af-fected by the investigation, a hearing was held in Minneapolis, Min-nesota, before Henry W. Lehmann, the Trial Examiner duly desighated by the Chief Trial Examiner.The Company, the United, theTransportWorkers, theWarehouse Employees, and the Drivers,were represented and participated in the hearing.,Full opportunityto be heard, to examine and cross-examine witnesses, and, to intro-'The Association was also represented at the hearing by one of itsofficerswho statedthat the Association had been disbanded 332DECISIONSOF NATIONALLABOR RELATIONS BOARDduce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiner made several rulingson motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On December 6, 1941, the Warehouse Employees and the Driversfiled a brief which the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Waterman-Waterbury Company is a Minnesota corporationhaving its principal office in Minneapolis, Minnesota. It is engagedin the design, manufacture, sale, and distribution of warm-air furnacesand appurtenances, schoolroom heaters, and chemical and septictoilets.The Company employs approximately 75 persons.During1940, the Company purchased raw materials and supplies valued atapproximately $370,000 of which approximately 80 percent was pur-chased from sources outside the State of Minnesota.During thesame period, the total value of products sold by the Company wasapproximately, $730,000, of which approximately 43 percent rep-resented sales to customers outside the State of Minnesota, andapproximately 27 percent represented sales to the United StatesGovernment.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1140, and Motor Transport & Allied Workers Industrial Union, Local544, are labor organizations affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.TheWarehouse Employees Union Local No. 359 and GeneralDrivers & Helpers Union Local 544, both of which are affiliated withthe Teamsters, Chauffeurs Joint Council No. 32, are labor organiza-tions affiliated with the American Federation of Labor, admitting tomembership employees of the Company.-The Waterman-Waterbury Shop Employees' Association was anunaffiliated labor organization admitting to membership employees ofthe Company=III. THE QUESTION CONCERNINGREPRESENTATIONThe Unitedand the Transport Workers both requested.the Com-pany to recognize them as the representatives of the production2As noted previously, it appears that the Association has recently disbanded. WAT1RMAN-WATERBURY COMPANY333employees and the shipping employees respectively. Ina letter datedSeptember 30, 1941, the Company stated that it was willing to recog-nize them providing its contract with the Association for the pro-duction employees and its contract with the Drivers for the shippingemployees were both continued in effect until they had terminated.At the hearing the Company contended that these contracts shouldconstitute a bar to a present determination of representatives.Bothcontracts will expire under their terms on February 1, 1942. In viewof the fact that the contracts are about to expire, we do not considerthat they are a bar to a present determination of representatives.3On Sepember 18, 1941, the Minnesota labor Conciliator certifiedthe Drivers as the exclusive representative of the employees of theCompany-as well as for the employees of some 900 companies in theCity of Minneapolis.The Drivers now urges this certification as abar to a present determination of represeutatives.4The TransportWorkers participated in the proceeding before the Minnesota LaborConciliator as a rival organization to the Drivers. .It does not appearthat an election was held to determine which representative wasdesired by the employees., The Company's vice president stated atthe hearing before the Board that the Company had not receivedformal notice of the hearing before the Minnesota Labor Conciliator.He alleged that it had obtained knowledge of the proceedings throughaccounts published in the local newspapers.We do not believe thatthis certification constitutes a bar to a present determination ofrepresentatives.There were introduced into evidence statements of the RegionalDirector of the Board and the Trial Examiner showing that theUnited and the Warehouse Employees each represent a substantialnumber'.of employees of the Company in the unit which they claimas appropriate,' and that the Transport Workers and, the Drivers33fatter of Kopperc ConapannlandUnited Mine Workers of America, Gas and By-Pro-ducts Coke Workers, Davtrict No.70,31N. L R B , No 155;Matter of Fada Radio andElectric Company, Inc.andLocal 1µ4O of the United Electrical,Radio and Machine Workersof America,C 1.O, 29 N L.R B. 1914At the hearing,the Drivers stated that it was offering the certification of the Minne-sota Labor Conciliator"not in the sense that the Board is necessarily bound by the unitsof the bargaining agencies set forth in that certification,but in the sense that in deter-mining what are the appropriate bargaining agents under the National Labor RelationsAct in this particular plant,it should be cognizant of the certification of the State LaborConciliator in this community"The certification was not then specifically urged as abar to this proceedingrThe statement of the Regional Director showed that the United submitted to him 26membership cards and that the names of 24 of the 26 signers appeared on the pay roll ofthe Company for October 29, 1941,which listed 37 employees in the alleged appropriateunitOf these 26 cards, 2 were datedAugust 1941,and 24 were dated September 1941During the course of the hearing the waichouse Employees submitted to the Trial Ex,aminer 12"authorization of representation"cards,8 of which were dated November 1941,and 4 of which were undated.The Trial Examiner stated that all 12 names of signersappeared on the above-mentioned pay roll 334DECISIONS OF NATIONAL LABOR RELATIONS, BOARDeach represent a substantial number of employees of the Companyin the unit which they claim as appropriate."We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.v.THE APPROPRIATE UNITSThe parties stipulated that (1) all employees in the shipping de-partment of the Company, including receiving clerks' and truckdrivers and helpers, constitute a unit appropriate for the purposesof collective bargaining and that' (2) all production employees, in-'cluding the janitor, but excluding shipping-room employees, receiv-ing clerks, truck drivers and helpers, persons employed in managerialcapacities, clerical workers, and those having the right to hire ordischarge, constitute another unit appropriate for the purposes ofcollective bargaining.?The United and the Warehouse Employeesdisagree, however, as to whether five, "working foremen" and a part-time janitor, who is the janitor's son, should be included or eA-eluded from the unit of production employees.The WarehouseEmployees would include the "working foremen" and the janitor'sson,while the United would exclude them; the Company takes noposition.The "working foremen" have all been included in past col-lective bargaining agreements between the Company and the Asso-ciation.They appear to have no right to hire or discharge employees.They work almost entirely in production although they spend sometime in "parcelling-out" work.8 Inasmuch as they have been in-cluded in previous collective bargaining agreements and spend the,The Regional Directoi s statement shoves that the Transport workers submitted to line15 membership cards and that the names of 11 of the 15 iseie on the Compaimv's pap rollfor October 29, 1941, which contained the names of 11 persons in the alleged appiopuateunitOf the 15 cards submitted, 13were dated August 1941 and 2 were undatedThe Drivers submitted to the Trial Examiner 14 "authorization of representation" cards,7 of which were dated November 1941 and 7 were undatedThese cards contained thesignatures of 13 persons whose names appeased on the above-mentioned pav roil7 The parties stated at the hearing-that the production employees include employees nithe welding, sheet-metal, and mounting departmeiita, and in the machine and paint shops9One of these five"working foremen'acts as an assistant to the plant superintendent. WATERMAN-WATERBURY COMPANY335major portion of their time in production'work, we will include thenin the unit.The record indicated that the janitor's son is a regularpart-time employee who assists his father in general maintenancework.Inasmuch as his interests lire closely allied to those of thejanitor, whom the parties would include in the unit,and since he is aregular part-time employee, we will include him in the unit.We find that (1) all employees in the shipping department oftheCompany, including receiving clerks and truck drivers andhelpers constitute a unit appropriate for the purposes of collectivebargaining and that (2) all production employees, including thejanitor and the part-time janitor,but excluding shipping-room em-ployees,receiving clerks, truck drivers and helpers, persons employedin managerial capacities,clerical workers,and those having the rightto hire or discharge constitute another unit appropriate for thepurposes of collective bargaining.We further find that such unitswill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the.questions which have arisen can best be resolvedby elections by secret ballot.As noted previously, the Association appears to have disbanded.However, in view of the fact that-it has an existing contract withthe Company which grants , to it exclusive recognition as the solebargaining representative for the employees in the production unithereinabove found to be appropriate,we hereby grant leave to theAssociation to have its name placed on the ballot for the productionunit by filing a written application to that effect with the RegionalDirector for the Eighteenth Region within 10 days of the date ofthisDecision -and Direction of Election ; upon such filing its nameshall be placed upon the ballot.We shall direct that those eligible to vote in the elections shallbe those employees in the appropriate units who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to such limitations and addi-tions as areset forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of theWaterman-Waterbury Company, 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Minneapolis,Minnesota, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All employees in the shipping department of the Company,including receiving clerks, and truck drivers and helpers constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.All production employees of the Company, including the janitorand the part-time janitor, but excluding shipping-room employees,receiving clerks, truck drivers and helpers, clerical workers, personsemployed in managerial capacities and those having the right tohire or discharge constitute another trait appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)' of theNational Labor Relations Act.DIRECTIONS OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwithWaterinan-Waterbury Commpany, Minneapolis, Minnesota, elec-tions by secret ballot shall be conducted as soon as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tions, under the direction and supervision of the Regional Directorfor the Eighteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all employees of the Com-pany in each of the two following groups who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or have been discharged for cause :1.All employees in the shipping department of the Company,including receiving clerks, and truck drivers and helpers to determinewhether they desire to be represented by the Motor Transport andAlliedWorkers Industrial Union, Local 544, affiliated with theC. I. 0., or by the General Drivers and Helpers' Union, Local 544,affiliated with the Teamsters, Chauffeurs Joint Council No. 32, whichin turn is affiliated with the A. F. of L., for purposes of collectivebargaining, or by neither.2.All production employees of the Company, including the janitor WAmERMAN-WATEiRBU'RY COMPANY337and part-time janitor, but excluding shipping-room employees, re-ceiving clerks, truck drivers and helpers, clerical workers, personsemployed in managerial capacities and those having the right to hireor discharge to determine whether they desire to be represented bythe United Electrical Radio and Machine Workers of America, Local1140,affiliatedwith the C. I. 0., or by the Warehouse EmployeesUnion, Local 359, affiliated with the Teamsters, Chauffeurs JointCouncil No. 32, which in turn is affiliated with the American Fed-eration of Labor for purposes of collective bargaining, or by neitherof these organizations.MR. GERARD D. REILLY took no part in the consideration of theaboveDECISION and DIRECTION of ELECTIONS.438861-42-vol. 38-23 In the MatterOf WVATERMAN-WATERBURY CO.andUNITED ELECTRICALRADIO AND MACHINE WORKERS OF AMERICA,LOCAL 1140, C. I. O.In the Matter Of WATERMAN-WATERBURY CO.and)MOTOR TRANSPORTAND ALLIED WORKERS INDUSTRIAL UNION, LOCAL 544, C. I. O.CasesNos. R-3334 and R-3335,RespectivelyCERTIFICATION OF REPRESENTATIVESFebruary13, 1943On January 16, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings.'Pursuant to the Direction of Elections,elections by secret ballot were conducted on January 30, 1942, underthe direction and supervision of the Regional Director for the Eight-eenth Region(Minneapolis,Minnesota).On January 31, 1942, theRegional Director,acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties Election Reportson the ballots.No objections to the conduct of the ballots or the Erec-tion Reports have been filed by the parties.As to the balloting and its results,the Regional Director reported asfollows :Shipping UnitTotal number e]igible--------------------------------------- 13Total ballots cast------------------------------------------- 13Votes cast for Motor Transport and Allied Workers IndustrialUnion, Local 544, affiliated with the C. I. 0-----------------8Votes cast for General Drivers and Helpers' Union, Local 544,affiliated with Teamsters, Chauffeurs Joint Council No 32,affiliated with the A. F. of L--------- ---------------------4Votes cast for neither organization---------------------------0Total ballots challenged-------------------------------------1Total void ballots-__---------------------------------0Total blank ballots------------------------------------------0Total valid votes east---------------------------------------- 12137 N. L.R -B 330.38 N L.R B, No. 69a.338 WATERMANf-WAPERBURY CO.Production UnitTotalnumber eligible---------------------------------------31Totalballots cast-------------------------------------------30Votes cast for the UnitedElectrical,Radio and Machine Workersof America, Local 1140, affiliated with the C. I. 0------------ - 18Votes cast for the Warehouse Employees Union, Local 350,affiliated with the Teamsters, Chauffeurs Joint Council No 32,which in turn is affiliated with the A. F. of L-----------------9Votes cast for neither organization---------------------------0Total ballots challenged-------------------------------------3Total void ballots--------------------------------------------0Total blank ballots------------------------------------------0Total valid ballots cast --------- * -----------------------------27339Since the counting of the challenged ballots in either election wouldnot affect the results of the elections, it is unnecessary to make anydetermination with respect thereto.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS-HEREBY CERTIFIEDthat Motor Transport and Allied WorkersIndustrial Union, Local 544, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allemployees in the shipping department of the Waterman-WaterburyCompany, Minneapolis,Minnesota, including receiving clerks andtruck drivers and helpers as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,Motor Transport and Allied Workers Industrial Union, Local 544,affiliated with the Congress of Industrial Organizations, is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.IT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, Local 1140, affiliated with the Congress of Indus-trial Organizations, has been designated and selected by a majority ofall production employees of Waterman-Waterbury Company, Minne-apolis,Minnesota, including, the janitor and part-time janitor, butexcluding shipping-room employees,, receiving clerks, truck driversand helpers, clerical workers, persons employedin managerialcapaci-ties and those having the right to hire or discharge, as their.repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, United Electrical, Radio and MachineWorkers of America, Local 1140, affiliated with the Congress of Indus-trial Organizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment; and other conditions of employment.